Name: Commission Regulation (EC) NoÃ 978/2005 of 27 June 2005 opening tariff quotas for the import of special preferential raw cane sugar from the ACP States and India for supply to refineries in the period 1 July 2005 to 28 February 2006
 Type: Regulation
 Subject Matter: trade policy;  economic geography;  trade;  tariff policy;  beverages and sugar;  agri-foodstuffs;  Asia and Oceania
 Date Published: nan

 28.6.2005 EN Official Journal of the European Union L 166/3 COMMISSION REGULATION (EC) No 978/2005 of 27 June 2005 opening tariff quotas for the import of special preferential raw cane sugar from the ACP States and India for supply to refineries in the period 1 July 2005 to 28 February 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), and in particular Article 39(6) thereof, Whereas: (1) Article 39(1) of Regulation (EC) No 1260/2001 lays down that, during the 2001/2002 to 2005/2006 marketing years and in order to ensure adequate supplies to Community refineries, a special reduced duty is to be levied on imports of raw cane sugar originating in states with which the Community has concluded supply arrangements on preferential terms. At present such agreements have been concluded by Council Decision 2001/870/EC (2) with the ACP States referred to in Protocol No 3 on ACP sugar (3) attached to Annex V to the ACP-EC Partnership Agreement, and with the Republic of India. (2) The agreements in the form of an exchange of letters concluded by Decision 2001/870/EC lay down that the refiners in question must pay a minimum purchase price equal to the guaranteed price for raw sugar, minus the adjustment aid fixed for the marketing year in question. This minimum price must therefore be fixed by taking account of the factors applying in the 2005/2006 marketing year. (3) The quantities of special preferential sugar to be imported are calculated in accordance with Article 39 of Regulation (EC) No 1260/2001 on the basis of a Community forecast supply balance. The balance indicates the need to import raw sugar and to open for the 2005/2006 marketing year tariff quotas at the special reduced rate of duty as provided for in the above agreements so that the Community refineries' supply needs can be met for part of the year. (4) In view of the forecasts for raw cane sugar production which are now available for the 2005/2006 marketing year and the shortfall resulting from the forecast supply balance, provision should be made to authorise imports for the period 1 July 2005 to 28 February 2006. (5) It should be stipulated that Commission Regulation (EC) No 1159/2003 of 30 June 2003 laying down detailed rules of application for the 2003/2004, 2004/2005 and 2005/2006 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96 (4) applies to the new quota. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The following quotas are hereby opened for the period 1 July 2005 to 28 February 2006 pursuant to Decision 2001/870/EC in respect of imports of raw cane sugar for refining falling within CN code 1701 11 10: (a) a tariff quota of 90 000 tonnes expressed as white sugar originating in the ACP States parties to the agreements in the form of an exchange of letters approved by Decision 2001/870/EC; and (b) a tariff quota of 10 000 tonnes expressed as white sugar originating in India. Article 2 1. The special reduced duty per 100 kg of standard-quality raw sugar applying to imports of the quantities referred to in Article 1 shall be EUR 0. 2. The minimum purchase price to be paid by Community refiners for the period referred to in Article 1 shall be EUR 49,68 per 100 kg of standard-quality raw sugar. Article 3 Regulation (EC) No 1159/2003 shall apply to the tariff quota opened by this Regulation. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 325, 8.12.2001, p. 21. (3) OJ L 317, 15.12.2000, p. 3. (4) OJ L 162, 1.7.2003, p. 25. Regulation as last amended by Commission Regulation (EC) No 568/2005 (OJ L 97, 15.4.2005, p. 9).